DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
2.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
3.	Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,297,673. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in the continuation are a broader version than the ones in patent, In re Van Ornum~ 686 F.2d 937~ 214 USPQ 761 (CCPA 1982), broad claims in continuation application are rejected as obvious double patenting over previously patented narrow claims. 

Application No. 17/655,131
U.S. Patent No. 11,297,673
1.A method, comprising:
   determining one or more radio resource management (RRM) input parameters, wherein the one or more RRM input parameters are determined based on a line of sight (LOS) estimate between two wireless stations (STAs), the two wireless STAs comprising a first wireless access point (AP) and a second AP;
   generating a plurality of RRM values based on the one or more RRM input parameters, 
   wherein the plurality of RRM values is generated to reduce radio transmission collisions between a first basic service set (BSS) corresponding to the first AP and a second BSS corresponding to the second AP, based on the LOS estimate; and
    establishing a wireless connection between the first AP and a first STA using the RRM values.
1. A method, comprising: 
   determining, at a first wireless access point (AP), one or more radio resource management (RRM) input parameters, wherein the one or more RRM input parameters are determined based on a line of sight (LOS) estimate between two wireless stations (STAs), the two wireless STAs comprising the first AP and a second AP; 
    generating a plurality of RRM values based on the one or more RRM input parameters,     
   wherein the plurality of RRM values is generated to reduce radio transmission collisions between a first basic service set (BSS) corresponding to the first AP and a second BSS corresponding to the second AP, based on the LOS estimate; and 
    establishing a wireless connection between the first AP and a first STA using the RRM values.
2. The method of claim 1, wherein the one or more RRM input parameters comprise an enhanced path-loss estimate relating to the two STAs.
2. The method of claim 1, wherein the one or more RRM input parameters comprise an enhanced path-loss estimate relating to the two STAs.
3. The method of claim 2, wherein the enhanced path-loss estimate comprises a measured path-loss estimate modified based on the LOS estimate.
3. The method of claim 2, wherein the enhanced path-loss estimate comprises a measured path-loss estimate modified based on the LOS estimate.
4. The method of claim 3, wherein the measured path-loss estimate is determined based on neighbor discovery protocol (NDP) frames exchanged between the first AP and the second AP .
4. The method of claim 3, wherein the measured path-loss estimate is determined based on neighbor discovery protocol (NDP) frames exchanged between the first AP and the second AP.
5. The method of claim 1, further comprising:
receiving the LOS estimate at the first AP as part of a network message comprising a LOS log likelihood ratio relating to the two STAs.
5. The method of claim 1, further comprising: receiving the LOS estimate at the first AP as part of a network message comprising a LOS log likelihood ratio relating to the two STAs.
6. The method of claim 1, wherein the plurality of RRM values comprises at least one of a channel assignment between the first AP and the second AP or a transmission power assignment between the first AP and the second AP.
6. The method of claim 1, wherein the plurality of RRM values comprises at least one of a channel assignment between the first AP and the second AP or a transmission power assignment between the first AP and the second AP.
7. The method of claim 1, wherein the one or more RRM input parameters are determined at a component in a communication network, the communication network comprising the first AP and the second AP.
Claim 1
   determining, at a first wireless access point (AP), one or more radio resource management (RRM) input parameters
8. The method of claim 1, wherein the first STA comprises a first user device, the method further comprising:
   determining a first roaming priority for the first user device and the second AP based on a LOS estimate between the first user device and the second AP; and
   determining a second roaming priority for the first user device and a third AP based on a LOS estimate between the first user device and the third AP.
7. The method of claim 1, wherein the first STA comprises a first user device, the method further comprising: 
  determining a first roaming priority for the first user device and the second AP based on a LOS estimate between the first user device and the second AP; and 
  determining a second roaming priority for the first user device and a third AP based on a LOS estimate between the first user device and the third AP.
9. The method of claim 8, wherein the LOS estimate between the first user device and the second AP is greater than the LOS estimate between the first user device and the third AP, and wherein the first roaming priority is higher than the second roaming priority.
8. The method of claim 7, wherein the LOS estimate between the first user device and the second AP is greater than the LOS estimate between the first user device and the third AP, and wherein the first roaming priority is higher than the second roaming priority.
10. The method of claim 8, wherein the LOS estimate between the first user device and the second AP is greater than the LOS estimate between the first user device and the third AP, wherein the first user device is estimated to be mobile, and wherein the first roaming priority and the second roaming priority are reverse-adjusted based on the LOS estimates so that the second roaming priority is higher than the first roaming priority.
9. The method of claim 7, wherein the LOS estimate between the first user device and the second AP is greater than the LOS estimate between the first user device and the third AP, wherein the first user device is estimated to be mobile, and wherein the first roaming priority and the second roaming priority are reverse-adjusted based on the LOS estimates so that the second roaming priority is higher than the first roaming priority.
11. The method of claim 1, further comprising:
    comparing a measured first path loss corresponding to the two STAs with an estimated second path loss associated with a LOS path loss model; and
   modifying, based on the comparison of the first path loss and the second path loss, a trust level associated with the LOS estimate, wherein the RRM input parameters are determined based, at least in part, on the modified trust level.
10. The method of claim 1, further comprising: 
   comparing a measured first path loss corresponding to the two STAs with an estimated second path loss associated with a LOS path loss model; and 
   modifying, based on the comparison of the first path loss and the second path loss, a trust level associated with the LOS estimate, wherein the RRM input parameters are determined based, at least in part, on the modified trust level.
12. A device, comprising: a processor; and a memory storing a program, which, when executed on the processor, performs an operation, the operation comprising: 

     determining one or more radio resource management (RRM) input parameters, wherein the one or more RRM input parameters are determined based on a line of sight (LOS) estimate between two wireless stations (STAs); 
   generating a plurality of RRM values based on the one or more RRM input parameters; 
   establishing a wireless connection between a first wireless access point (AP) and a first STA using the RRM values, wherein the first STA comprises a first user device; 
   determining a first roaming priority for the first user device and a second AP based on a LOS estimate between the first user device and the second AP; and 
   determining a second roaming priority for the first user device and a third AP based on a LOS estimate between the first user device and the third AP.
11. A first wireless access point (AP), comprising: a processor; and a memory storing a program, which, when executed on the processor, performs an operation, the operation comprising: 
    determining, at the AP, one or more radio resource management (RRM) input parameters, wherein the one or more RRM input parameters are determined based on a line of sight (LOS) estimate between two wireless stations (STAs); 
   generating a plurality of RRM values based on the one or more RRM input parameters;    
   establishing a wireless connection between the AP and a first STA using the RRM values, wherein the first STA comprises a first user device, 
   determining a first roaming priority for the first user device and a second AP based on a LOS estimate between the first user device and the second AP; and 
   determining a second roaming priority for the first user device and a third AP based on a LOS estimate between the first user device and the third AP.
13. The device of claim 12, wherein the one or more RRM input parameters comprise an enhanced path-loss estimate relating to the two STAs.
12. The AP of claim 11, wherein the one or more RRM input parameters comprise an enhanced path-loss estimate relating to the two STAs.
14. The device of claim 13, wherein the enhanced path-loss estimate comprises a measured path-loss estimate modified based on the LOS estimate, wherein the two STAs comprise the first AP and a second AP, and wherein the measured path-loss estimate is determined based on neighbor discovery protocol (NDP) frames exchanged between the first AP and the second AP. 
13. The AP of claim 12, wherein the enhanced path-loss estimate comprises a measured path-loss estimate modified based on the LOS estimate, wherein the two STAs comprise the first AP and a second AP, and wherein the measured path-loss estimate is determined based on neighbor discovery protocol (NDP) frames exchanged between the first AP and the second AP.
15. The device of claim 12, wherein the two STAs comprise the first AP and a second AP, and wherein the plurality of RRM values is generated to reduce radio transmission collisions between a first basic service set (BSS) corresponding to the first AP and a second BSS corresponding to the second AP, based on the LOS estimate.
14. The AP of claim 11, wherein the two STAs comprise the first AP and a second AP, and wherein the plurality of RRM values is generated to reduce radio transmission collisions between a first basic service set (BSS) corresponding to the first AP and a second BSS corresponding to the second AP, based on the LOS estimate.
16. The device of claim 12,
wherein the LOS estimate between the first user device and the second AP is greater than the LOS estimate between the first user device and the third AP, wherein the first user device is estimated to be mobile, and wherein the first roaming priority and the second roaming priority are reverse-adjusted based on the LOS estimates so that the second roaming priority is higher than the first roaming priority.
15. The AP of claim 11, wherein the LOS estimate between the first user device and the second AP is greater than the LOS estimate between the first user device and the third AP, wherein the first user device is estimated to be mobile, and wherein the first roaming priority and the second roaming priority are reverse-adjusted based on the LOS estimates so that the second roaming priority is higher than the first roaming priority.
17. A non-transitory computer program product comprising:
   a computer-readable storage medium having computer-readable program code embodied therewith, the computer-readable program code executable by one or more computer processors to perform an operation, the operation comprising:

   determining one or more radio resource management (RRM) input parameters, wherein the one or more RRM input parameters are determined based on a line of sight (LOS) estimate between two wireless stations (STAs), the two wireless STAs comprising a first wireless access point (AP) and a second AP;







   generating a plurality of RRM values based on the one or more RRM input parameters, 

[wherein the plurality of RRM values is generated to reduce radio transmission collisions between a first basic service set (BSS) corresponding to the first AP and a second BSS corresponding to the second AP, based on the LOS estimate]; and

establishing a wireless connection between the first AP and a first STA using the RRM values.
16. A non-transitory computer program product comprising: 
   a non-transitory computer-readable storage medium having computer-readable program code embodied therewith, the computer-readable program code executable by one or more computer processors to perform an operation, the operation comprising: 

    determining, at a first wireless access point (AP), one or more radio resource management (RRM) input parameters, wherein the one or more RRM input parameters are determined based on a line of sight (LOS) estimate between two wireless stations (STAs); comparing a measured first path loss corresponding to the two STAs with an estimated second path loss associated with a LOS path loss model; modifying, based on the comparison of the first path loss and the second path loss, a trust level associated with the LOS estimate, wherein the RRM input parameters are determined based, at least in part, on the modified trust level; 
   generating a plurality of RRM values based on the one or more RRM input parameters; and
 See claim 18, below



 


establishing a wireless connection between the first AP and a first STA using the RRM values.

18. The computer program product of claim 16, wherein the two STAs comprise the first AP and a second AP, and wherein the plurality of RRM values is generated to reduce radio transmission collisions between a first basic service set (BSS) corresponding to the first AP and a second BSS corresponding to the second AP, based on the LOS estimate.
18. |The computer program product of claim 17, wherein the one or more RRM input parameters comprise an enhanced path-loss estimate relating to the two STAs. 
17. The computer program product of claim 16, wherein the one or more RRM input parameters comprise an enhanced path-loss estimate relating to the two STAs.
9.  The computer program product of claim 17, the operation further comprising:

receiving the LOS estimate at the first AP as part of a network message comprising a LOS log likelihood ratio relating to the two STAs.
5. The method of claim 1, further comprising: receiving the LOS estimate at the first AP as part of a network message comprising a LOS log likelihood ratio relating to the two STAs.
20. The computer program product of claim 17, wherein the plurality of RRM values comprises at least one of a channel assignment between the first AP and the second AP or a transmission power assignment between the first AP and the second AP.
6. The method of claim 1, wherein the plurality of RRM values comprises at least one of a channel assignment between the first AP and the second AP or a transmission power assignment between the first AP and the second AP.




Prior Art of Record
4.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	(a) Choudhury et al. (US 2016/0081042) – Communication Efficiency
	(b) Lee et al. (US 8,750,269) – Method and Apparatus for controlling transmission power in WLAN system

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARISOL FIGUEROA whose telephone number is (571)272-7840. The examiner can normally be reached Mon-Thurs 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinsong Hu can be reached on 571-272-3965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARISOL FIGUEROA/
Primary Examiner
Art Unit 2643